Citation Nr: 1428212	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for bilateral foot disorder.

4.  Entitlement to service connection for disorder of the teeth.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for colon cancer.

8.  Entitlement to service connection for headaches, including as due to contaminated water.

9.  Entitlement to service connection for a chest disorder.

10.  Entitlement to service connection for nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently transferred to the Louisville, Kentucky RO.  The Veteran is not represented by a Veteran's service organization or attorney at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, Appeal to the Board, received in July 2009, the Veteran indicated he wanted a video conference hearing before the Board at the RO.  A hearing was scheduled for May 15, 2014; the Veteran failed to report.  In a letter received at the Board May 23, 2014 the Veteran requested that the hearing be rescheduled.  He explained that he was unable to appear at the May 15 hearing due to having a doctor's appointment the day before and was told he had to have surgery to remove prostate cancer.  He stated he felt bad after the doctor's appointment and was unable to sit without pain, and was on bed rest until the surgery (in three weeks).  The undersigned has reviewed the request from the Veteran and determined that good cause for rescheduling the video conference hearing is shown.  See 38 C.F.R. § 20.702(c)(2).

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because video conference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made for the Veteran to be scheduled for a video conference hearing before the Board at his local RO.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


